Citation Nr: 1445798	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a service connected bilateral hearing loss disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1967 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for a bilateral hearing loss disability and assigned a non-compensable evaluation.  

The Veteran testified at a July 2014 hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A transcript of the hearing is of record.

At the July 2014 hearing, the Veteran submitted additional evidence, along with a waiver of regional office consideration with respect to such records.  Additionally, the Veteran also submitted VA treatment records in August 2014; as the Veteran's claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence in the first instance.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA audiological examination in March 2013.  At the August 2014 hearing, the Veteran submitted a copy of a February 2014 private medical record, which included a description of an audiometric hearing test conducted in February 2014, but which did not include numerical audiometric hearing test results.  The private medical record noted that the Veteran "was tested a year ago in our office" in February 2013 and further stated that the Veteran's "right ear has little to few changes from last year's evaluation.  The biggest change is in the patient's left ear.  Dropping at all frequencies tested from mild to moderate.  [The Veteran] also had a big decrease in word recognition scores."  As the February 2014 private medical record indicates possible increased severity of the Veteran's service-connected bilateral hearing loss disability, he must be afforded a new VA examination to address the current severity of this condition.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

Additionally, at the August 2014 hearing, while acknowledging that he is an employee at the Salisbury VAMC, the Veteran specifically requested that if an additional VA examination is required, that it be scheduled at the Salisbury VAMC.  See August 2014 Hearing Transcript, pages 13-16.  If possible, please schedule the above requested VA examination at the Veteran's requested location at the Salisbury VAMC.  

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



